Opinion by
Judge Peters:
The husband of the testatrix, for whom she provided in her will, having died before she died, and upon her death by the terms of her will a trust was created for the benefit of her daughter, the appellee, during her life, and at her death the estate was to go to the issues, or descendants, of her said daughter. But the testatrix made no disposition of the estate in remainder in case her daughter died without issue or descendants, and in that event as to the estate in remainder she died intestate, and it would pass to her heirs. Consequently her daughter took a defeasible fee in it; to be defeated in the event that appellee should leave issue, as descendants surviving her, who will take it. Under this view of the case, sustained by authority and analogy, we think the judgment of the court below is as favorable to appellant as he had a right to ask it, and he has no cause of complaint.
Wherefore the judgment is affirmed.